               Case 6:21-cv-00563 Document 1 Filed 06/03/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 DAVID L. BOYKIN,                                   CIVIL COMPLAINT

 Plaintiff,
                                                    CASE NO. 6:21-cv-00563
 v.

 GREEN MOUNTAIN ENERGY COMPANY,                     DEMAND FOR JURY TRIAL

 Defendant.


                                           COMPLAINT

        NOW COMES David L. Boykin (“Plaintiff”), by and through his undersigned attorneys,

complaining as to the conduct of Green Mountain Energy Company (“Defendant”) as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. § 227.

                                     JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the TCPA and 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas, Plaintiff resides in the Western District of Texas, and a substantial

portion of the events or omissions giving rise to the claims occurred within the Western District

of Texas.

                                               PARTIES

      4. Plaintiff is a natural person over 18-years-of-age and is a “person” as defined by 47 U.S.C.

§153(39).
                 Case 6:21-cv-00563 Document 1 Filed 06/03/21 Page 2 of 7




    5. Defendant’s website promotes itself as “a Retail Electricity Provider company.”1

Defendant is a domestic corporation with its principal place of business located at 300 W. 6th St.

Suite 900, Austin, TX 78701. Defendant’s primary business purpose is to locate consumers for

third parties.

                               FACTS SUPPORTING CAUSES OF ACTION

    6. In May 2021, Defendant began placing calls to Plaintiff’s cellular telephone number (512)

XXX-2977.

    7. Plaintiff is and always has been the sole subscriber, owner, possessor, and operator of the

cellular telephone number ending in 2977.

    8. Upon answering Defendant’s call, Plaintiff was informed that Defendant was attempting

to reach an individual with the first name “Sandy” regarding a debt she allegedly owed (“alleged

debt”).

    9. Plaintiff stated that he was not “Sandy” and that Defendant had the wrong number and to

stop calling her cellular phone.

    10. A few days later, Plaintiff received a collection notice in the mail for the outstanding debt,

addressed to “Sandy Francois.”

    11. On or around May 24, 2021, Plaintiff received another call from the Defendant while he

was at work.

    12. Plaintiff answered and once again demanded Defendant cease calling his cellular phone

number.




https://www.greenmountainenergy.com/ (Last Visited: 05/27/2021)
              Case 6:21-cv-00563 Document 1 Filed 06/03/21 Page 3 of 7




   13. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign, calling Plaintiff’s cellular phone number without his

consent regarding an alleged debt that did not belong to him.

   14. In total, Defendant placed or caused to be placed numerous harassing phone calls to

Plaintiff’s cellular telephone from May 2021 through the present day without his consent.

   15. In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

   16. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   17. Moreover, Plaintiff also hears what sounds to be call center noise in the background of

each of Defendant’s calls.

   18. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system (“ATDS”), a telephone dialing system that is

commonly used in the debt collection industry to collect defaulted debts owed to others.

   19. Defendant has used numerous phone numbers to place collection calls to Plaintiff’s cellular

phone number, including but not limited to (877) 851-8417.

   20. Upon information and belief, it may have also used other phone numbers to place calls to

Plaintiff’s cellular phone.

                                              DAMAGES

   21. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   22. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon
              Case 6:21-cv-00563 Document 1 Filed 06/03/21 Page 4 of 7




and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the incessant phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone

subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge his cellular telephone as a result of increased usage of his telephone services.

   23. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   24. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   25. Plaintiff restates and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. Defendant placed or caused to be placed non-emergency calls, including but not limited to

the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

system (“ATDS”) without his prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   27. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   28. Upon information and belief, based on the lack of prompt human response during the phone

calls in which Plaintiff answered, Defendant used an automated dialing system to place calls to

Plaintiff’s cellular telephone.
             Case 6:21-cv-00563 Document 1 Filed 06/03/21 Page 5 of 7




   29. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   30. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   31. The fact that Defendant’s phone system continued to place calls after Defendant was aware

that Plaintiff did not wish to receive further calls clearly evinces the fact that Defendant’s phone

system stored Plaintiff’s phone number and continued to randomly or sequentially auto-dial

Plaintiff’s cellular phone number without his consent.

   32. There would be no reason for Defendant to continue to contact Plaintiff, especially after

having been notified to cease all telephone communications. Yet, Defendant’s ATDS continued to

keep Plaintiff’s phone number stored, causing its system to randomly or sequentially dial the

number dozens of times thereafter.

   33. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

   34. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone from May 2021 through the present day, using an ATDS without his prior consent.

   35. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   36. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to contact consumers on their cellular phones.

   37. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
              Case 6:21-cv-00563 Document 1 Filed 06/03/21 Page 6 of 7




   38. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   39. The calls placed by Defendant to Plaintiff were regarding business activities and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   40. Defendant, through its agents, vendors, representatives, subsidiaries, and/or employees

acting within the scope of their authority acted intentionally in violation of 47 U.S.C.

§227(b)(1)(A)(iii).

   41. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff, David L. Boykin, respectfully requests that this Honorable Court enter
judgment in his favor as follows:

   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
         U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further communicating with Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.
            Case 6:21-cv-00563 Document 1 Filed 06/03/21 Page 7 of 7




Dated: June 3, 2021                             Respectfully Submitted,

                                                /s/ Marwan R. Daher
                                                /s/ Omar T. Sulaiman
                                                Marwan R. Daher, Esq.
                                                Omar T. Sulaiman, Esq.
                                                Counsel for Plaintiff
                                                Sulaiman Law Group, Ltd
                                                2500 S Highland Ave, Suite 200
                                                Lombard, IL 60148
                                                Telephone: (630) 575-8181
                                                mdaher@sulaimanlaw.com
                                                osulaiman@sulaimanlaw.com
